Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2019/157970 A1) in view of Uppala (WO 2019/161412 A1).

5. 	Regarding Claim 1, Zhang discloses, a system, comprising: a processor of a certificate issuer node (Zhang, [0058], processor of the certificate system 100 may execute the set of instructions); a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive an asset certification request from an asset producer node over a blockchain (Zhang, [0049], The processor 220 may execute computer instructions. The processor 220 may validate a certificate request to generate a validation result regarding the certificate request. [0009], In some embodiments, upon the first validation result that the instruction is valid the financial node may allocate an asset for the request. The issue node may generate the at least a portion of the one or more certificate using the allocated asset the issue node may broadcast the updated certificate generation record to each of the other one or more nodes of the blockchain network .) ; endorse an asset certificate in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Zhang, [0037], In response to a certificate request, the request node may be configured to generate an instruction to approve the certificate request and the validation node may be configured to validate the certificate request by validating the instruction. [0077], the financial node may be configured to manage assets in the certificate. The request node may verify the identification of the issue node.) 

and record a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Zhang, Claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record).  
6.	Regarding Claim 2, Zhang and Uppala disclose, the system of claim 1, wherein the instructions further cause the processor to check if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).  

7. 	Regarding Claim 3, Zhang and Uppala disclose, the system of claim 1, wherein the instructions further cause the processor to provide a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates).  

8. 	Regarding Claim 4, Zhang and Uppala disclose, the system of claim 1, wherein the instructions further cause the processor to link the asset certificate to an authority of the certificate issuer node (Zhang, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  

9. 	Regarding Claim 5, Zhang and Uppala disclose, the system of claim 1, wherein the asset certification request comprising a digital signature of the asset producer node (Zhang, [0072], The validation node may first decrypt the digital signature to obtain the digest using the public key of the request node. The instruction may be proven to be produced by the request node if the digital signature can be decrypted by the public key of the request node.).  

10. 	Regarding Claim 6, Zhang and Uppala disclose, the system of claim 5, wherein the instructions further cause the processor to verify integrity of the certification request based on the digital signature of the asset producer node (Zhang, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).  

11. 	Regarding Claim 7, Zhang and Uppala disclose, the system of claim 1, 
Zhang does not disclose the following limitations that Uppala taches:
wherein the instructions further cause the processor to record an acceptance of the endorsed asset certificate on a ledger of the blockchain (Uppala, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to endorse the certificate on the ledger to enhance security.

12. 	Regarding Claim 8, Zhang and Uppala disclose, a method, comprising: 
Zhang does not disclose the following limitations that Uppala taches: 
receiving, by a certificate issuer node, an asset certification request from an asset producer node over a blockchain (Uppala, [0033], Systems and methods for establishing trust in digital certificates using a blockchain); 
Zhang does not disclose the following limitations that Uppala taches: 
endorsing, by the certificate issuer node, an asset certificate in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Uppala, [0030], This solution requires a known and agreed upon root of trust that issues the certificates, a Certificate Authority (CA). If there is a single CA, all certificates have been endorsed. [0069], the trust can be established with a certificate that is endorsed by multiple other entities ); and recording a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Zhang, Claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record).  

13.	Regarding Claim 9, Zhang and Uppala disclose, the method of claim 8, further comprising checking if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).  

14. 	Regarding Claim 10, Zhang and Uppala disclose, the method of claim 8, further comprising providing a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates).  
  
15. 	Regarding Claim 11, Zhang and Uppala disclose, the method of claim 8, further comprising linking the asset certificate to an authority of the certificate issuer node (Zhang, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  
  
16. 	Regarding Claim 12, Zhang and Uppala disclose, the method of claim 8, wherein the asset certification request comprising a digital signature of the asset producer node (Zhang, [0072], The validation node may first decrypt the digital signature to obtain the digest using the public key of the request node. The instruction may be proven to be produced by the request node if the digital signature can be decrypted by the public key of the request node.).  .  

17. 	Regarding Claim 13, Zhang and Uppala disclose, the method of claim 12, further comprising verifying integrity of the certification request based on the digital signature of the asset producer node (Zhang, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).    

18. 	Regarding Claim 14, Zhang and Uppala disclose, the method of claim 8, 
Zhang does not disclose the following limitations that Uppala taches: 
further comprising recording an acceptance of the endorsed asset (Uppala, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).  

19. 	Regarding Claim 15, Zhang and Uppala disclose, a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving an asset certification request from an asset producer node over a blockchain (Uppala, [0033], Systems and methods for establishing trust in digital certificates using a blockchain); endorsing an asset certificate in response to detection of the asset certificate issued to the asset producer node by another certificate issuer node (Uppala, [0030], This solution requires a known and agreed upon root of trust that issues the certificates, a Certificate Authority (CA). If there is a single CA, all certificates have been endorsed. [0069], the trust can be established with a certificate that is endorsed by multiple other entities); and recording a signature of the certificate issuer node into an asset producer node certification record on the blockchain (Zhang, Claim 20, by the issue node, a certificate generation record by writing a fifth contract encoding the generation of the at least a portion of the one or more certificates into the certificate generation record).  

20. 	Regarding Claim 16, Zhang and Uppala disclose, the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to check if the asset producer node has the asset certificate issued by at least one secondary certificate issuer node on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof).   

21. 	Regarding Claim 17, Zhang and Uppala disclose, the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to provide a permission to the asset producer node to grant access to the asset producer node certification record to other participant nodes on the blockchain (Zhang, [0029], the instruction to approve the request may need to be validated by the at least one validation node to verify an identity of a producer of the instruction and/or data integrity of the instruction. The request may be fulfilled only if the first validation result shows that the instruction is valid. This may prevent a bogus request or a tampered request from being fulfilled in the certificate systems. In addition, the blockchain network may generate one or more contracts recoding one or more events occurred in the certificate systems, such as the reception of the certificate request, the generation of the instruction, the generation of the first validation result, the issuing of the certificate(s), or the like, or any combination thereof. [0003], Blockchain technique is increasingly used for maintaining a growing list of records (e.g., transaction records). For example, a peer-to-peer blockchain. [0036], the blockchain network 110, a new block may be generated to record the generation or issuing of the set of certificates). 

22. 	Regarding Claim 18, Zhang and Uppala disclose, the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to link the asset certificate to an authority of the certificate issuer node (Zhang, [0008], the issue node may generate at least a portion of the one or more certificates using the allocated asset. [0007], The authority node may generate a third contract encoding the issuing of the at least a portion of the one or more certificates).  

23. 	Regarding Claim 19, Zhang and Uppala disclose, the non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to verify integrity of the certification request based on digital signature of the asset producer node (Zhang, [0068], The digital signature as well as the original information related to the request and/or the at least one validation node may be included in the instruction. [0069], In 408, the request node may transmit the instruction to approve the request to the at least one validation node.).  
  
24. 	Regarding Claim 20, Zhang and Uppala disclose, the non-transitory computer readable medium of claim 15, 
Zhang does not disclose the following limitations that Uppala taches: 
further comprising instructions, that when read by the processor, cause the processor to record an acceptance of the (Uppala, [0062], certification labs, and regulatory bodies may include their certificates in the blockchain registration record as well. [0069], the trust can be established with a certificate that is endorsed by multiple other entities).


Conclusion
25. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433